DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/07/2021 has been entered. Claim(s) 1-6, 8, and 10 is/are pending in the application. 
Claim Interpretation
Claim 6 requires an alloying degree of Fe in the plating layer of 20-70% percent; Alloying degree is defined as the average Fe content in the coating layer; Claim 1 requires a Zn-Al-Mg based plating, meaning the layer is mostly Zn, and Al is the second largest constituent, and Mg is the second or third largest constituent. Therefore, it is interpreted that the alloying degree indicates the amount of Fe that has been diffused into the plating layer during hot pressing from the base steel.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Miyoshi et al. (US20150027596A1).
Regarding Claims 1-3, Miyoshi teaches a hot press formed body made by a method of hot press forming comprising: 
Hot dip coating a cold rolled steel plate [0063-0064] in a Zn-Al-Mg plating material (Table 1, Steels 6-7, “ZM1” and “ZM2”); where the plating layer has a concentration of Al and Mg of 6 and 3 %wt. (Table 1, “ZM2”), reading on the disclosed ranges of 1.0-15% Al and 0.9-3.5% Mg; 
Heating to a temperature of 900°C with a heating rate of 20°C/s (Table 1, Steels 6-7, “ZM1” and “ZM2”) with a heating furnace [0065], meeting the limitation of heating at temperature of 600-950°C at a rate of 10°C/s or more in a heating furnace with high frequency or inductive heating [0062];   
Hot press forming with quenching/rapid-cooling [0060], where the heating residence time is 0 seconds (Table 1, Steels 6-7, “ZM1” and “ZM2”) meeting the residence time limitation of 120 seconds or less. 
Since Miyoshi teaches the specified method for forming a hot pressed product, it would be expected by one of ordinary skill in the art that the claimed maximum corrosion depth after salt spray test and the claimed oxide coating weight of 0-700 mg/m2 would also be present because where the claimed and prior art products are made by identical processes, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)). 

Since Miyoshi teaches the specified method for forming the claimed hot pressed product, a composition of Al and Mg that read on the claimed ranges, and a ratio of Al to Mg of 2 which reads on the claimed Al/Mg range of 0.9 or more, it would be expected by one of ordinary skill in the art that the claimed oxide layer formed on the surface would also have the claimed Al/Mg ratio because where the claimed and prior art products are made by identical processes, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)).
Regarding Claims 4-6, since Miyoshi teaches the claimed method for forming a hot pressed product, it would be expected by one of ordinary skill in the art that the amount of alloyed Fe from the base layer diffused into the plating layer and the amount of Fe in the oxide layer formed, and the amount of Mg in the oxide layer relative to the plating layer would be similar because where the claimed and prior art products are made by identical processes, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)). 
Regarding Claim 10, since Miyoshi teaches the claimed method for forming a hot pressed product, it would be expected by one of ordinary skill in the art that the claimed tensile strength would also be present because where the claimed and prior art products are made by identical processes, a prima facie case of anticipation exists for the claimed properties. (See MPEP 2112.01(I)). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US20150027596A1) as applied to Claim 1 above.
Regarding Claim 8, Miyoshi teaches the base iron contains the following composition that overlaps or encompasses the claimed ranges [0029] [0050]: 
Element
Claimed Range (%wt.)
Prior Art Range (%wt.)
C
0.15-0.35
0.15-0.5
Si
0-0.5
0.05-2.0
Mn
0.5-8.0
0.5-3.0
B
0.002-0.005
0.0005-0.08
Fe
Balance
Balance


	
Regarding the limitation of balance impurities, applicant specifies impurities as concentrations of 0.23% wt. or less (Page 8, [24]), and Miyoshi teaches the composition has a total concentration of elements of Al, P, N, and S of 0.251 or less [0029], overlapping with the balance impurity limitation.  In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Applicant argues the Miyoshi reference is completely silent or different to: (1) controlling the surface roughness of the claimed steel, which affects Al activity at subsequent process steps; and (2) controlling the content ratio of Al:Mg in the plating bath; and (3) controlling heating temperature, heating rate and holding time during hot press forming. 
Regarding (1), the current claim does not even require the base steel have a controlled surface roughness, therefore the claim covers products that are made with and without a controlled surface roughness, and since applicants comparative and inventive examples fail to show to the criticality of surface roughness to the claimed properties, surface roughness is not considered essential to achieve the claimed properties. 

Regarding (3), it is clear from the specification in Table 3 that the controlled heating rate, heating temperature, and residence time are performed before the actual hot pressing takes place. That is why the heating temperature column is higher than the Press starting temperature column in Table 3. Therefore the heating rate, heating temperature and residence time describe not the hot press forming itself, but the heating step of the plated article before pressing, and the entire protocol is called “hot press forming” in applicant’s description in [0055]. Miyoshi in fact teaches heating to a temperature of 900°C with a heating rate of 20°C/s for a residence time of 10 s or less (Table 1, Steels 6-7, “ZM1” and “ZM2”; [0061]) before hot pressing [0065]. This controlled heat treatment and pressing of the prior art is considered identical the procedure of applicant’s disclosed invention of controlling the heating rate to 4-120 C/s, holding 610-900 C for less than 20 s before pressing(See Inventive and Comparative examples in Table 3).
In conclusion, it is clear from applicant’s disclosure that the only critical limitation responsible for the desired properties is the plating composition of 0.97-3.12% Mg and 1.1-15% Al (Table 2), a heating temperature of 900 C or less, and a residence time of 180 s seconds or less (see Table 3). Since the prior art teaches these critical limitations, one of ordinary skill in the art would expect the hot pressed articles of the prior art to also have the claimed properties under the expectations that products made by identical method have identical properties. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736